Citation Nr: 0426490	
Decision Date: 09/23/04    Archive Date: 09/29/04	

DOCKET NO.  02-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits while incarcerated for the period between November 
7, 1992, to the date of death of his child.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to February 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was paid full compensation benefits between 
November 7, 1992, and the date of his child's death.

3.  The veteran was notified in August and November 1996 that 
his compensation award was being reduced based on his 
incarceration for a felony and that his dependents may apply 
to receive an apportionment.

4.  A claim for an apportionment was not received within one 
year of the November 1996 notice to the veteran.




CONCLUSION OF LAW

The requirements for an apportionment of the veteran's 
compensation benefits while incarcerated for the period 
between November 7, 1992, to the date of death of his child 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5307, 
5313 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.450, 3.451, 
3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board observes that the RO did not 
provide notice to the veteran of the VCAA in connection with 
his claim as required by 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, an opinion from the VA General Counsel has 
held that under 38 U.S.C.A. § 5103(a), the VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claim ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  The Board finds that this is such a claim and that 
the law, not the evidence, is dispositive in this case.  The 
basic facts in this case are not in dispute and it is the 
application of the law to those facts that is for resolution 
in this case.

The record reflects, and the veteran does not dispute, that 
he received compensation benefits at a 100 percent rate for 
his service-connected disabilities between November 7, 1992, 
and the date of his daughter's death.  This award included 
benefits for a dependent child who was born on August [redacted], 
1977.  Unbeknownst to the RO, the veteran was incarcerated 
for a felony beginning on August 8, 1992.  After confirming 
that the veteran was, in fact, incarcerated the RO notified 
the veteran in an August 1996 letter of a proposal to reduce 
his compensation award based on his incarceration retroactive 
to November 7, 1992.  The veteran was also notified that 
dependents may receive and apportionment of the disability 
benefits that had been reduced.  The veteran was also 
notified that to be entitled to an apportionment on the first 
day of his nonentitlement, a claim must be submitted within 
one year from the 61st day of imprisonment or the date of 
this notice, whichever was later.  

After receiving no response from the veteran the RO reduced 
the veteran's compensation award, effective November 7, 1992, 
pursuant to 38 C.F.R. § 3.665.  The veteran was notified of 
this decision and of his appellate rights by a letter dated 
in November 1996.  The veteran was again notified that his 
dependents may apply to receive an apportioned share of his 
benefits.  The veteran was further notified that the 
adjustment resulted in an overpayment of benefits that had 
been paid to him.  

In a statement from the veteran received in April 2001, he 
claimed that he should have been awarded full benefits 
through August [redacted], 1995, the date his daughter reached the age 
of 18, and then his award should have been reduced.  The 
veteran noted that at the time of the November 1996 decision, 
there was no one with any legal standing to claim an 
apportionment.  The RO denied the veteran's claim for a 
retroactive apportionment by way of a letter dated in May 
2001.  In the veteran's Notice of Disagreement, the veteran 
again reiterated that at the time of the notification to him 
in 1996 he had no dependents that could receive an 
apportionment and indicated that his daughter had died 
shortly after her 18th birthday on August [redacted], 1995.  The 
veteran informed the RO that prior to her death, she had 
lived with his mother and used his compensation for her 
support.

In subsequent statements received from the veteran, he stated 
that he had no quarrel with the termination of his VA 
compensation during his incarceration, but disputed the 
reduction of his award from 100 percent to noncompensable to 
recoup the overpayment.  The veteran also noted that he 
received a retroactive payment of $14,800 when his benefits 
were reinstated to 100 percent.  He requested a reasonable 
payment plan to reduce the hardship.

The veteran presented testimony at a hearing before the BVA 
at the RO in May 2004.  At that hearing, the veteran offered 
testimony concerning the confusion of his compensation award 
both in connection with the reduction due to his 
incarceration and a retroactive award of approximately 
$15,000.  The veteran testified that he was assisted in his 
compensation award by a service officer who informed him 
through his family that he was handling his compensation 
award while incarcerated.  The veteran testified that his VA 
compensation checks continued to arrive following the date of 
his daughter's death in May 1995 and indicated that he 
understood there would be an overpayment from May until 
September.

Based on this record, the Board finds that there is no 
entitlement to an apportionment of the veteran's compensation 
benefits while incarcerated for the period of time between 
November 7, 1992, and the date of the death of his daughter.  
At the outset, the Board notes that under 38 U.S.C.A. 
§ 5313(b), all or any part of the compensation not paid to a 
veteran by reason of a reduction due to incarceration may be 
apportioned to his dependents.  However, during this period 
of time the veteran was paid compensation benefits, although 
the Board acknowledges that the payment of those benefits was 
in error and is now the subject of an overpayment.  Thus, any 
apportionment now granted based on his correct award of 
compensation while incarcerated would serve to reduce the 
amount of the overpayment subject to recovery by the VA.

However, the Board notes that when the veteran was notified 
of the proposal to reduce his compensation award based on his 
incarceration by way of the August 1996 letter, he was also 
informed that any dependent may receive an apportionment of 
the disability benefits that had been reduced and that a 
claim for an apportionment must be submitted within one year 
from the 61st day of imprisonment or one year from the date 
of the notice, whichever was later.  The veteran was again 
reminded of the possibility of an apportionment of his 
benefits when the RO notified him that his benefits were 
being reduced in November 1996.  Despite this notice, no 
claim for an apportionment was made until April 2001, more 
than one year following the date of the notification of both 
his compensation reduction and the possibility of an 
apportionment on behalf of his dependent child.  

Under 38 C.F.R. § 3.665(f), an apportionment shall be 
effective the date of reduction of payments made to an 
incarcerated person if an informal claim is received within 
one year after the notice to the incarcerated person.  
Otherwise, payments may not be made for any period prior to 
the date of receipt of a new informal claim.  Therefore, 
since a claim for an apportionment was not received within 
one year of the notification to the veteran of the reduction 
of his payments in 1996, a retroactive apportionment is not 
warranted.

While the Board acknowledges the veteran's point that at the 
time of the letters to him in 1996 that he had no existing 
dependent eligible for an apportionment, there would appear 
to be no prohibition to him filing a claim for a retroactive 
apportionment, as he is doing now, in order to reduce the 
amount of the overpayment of his compensation award between 
November 1992 and the date of his daughter's death.  In this 
regard, during the time period in question between 1992 and 
1995 the veteran's daughter was a minor and a request for an 
apportionment would have had to have been filed by an adult, 
generally the parent having custody, or possibly in this 
case, from the veteran's mother, with whom his daughter 
resided.  

In any event, while the veteran may not have had a dependent 
eligible for an apportionment when he was notified by the RO 
in 1996 of the reduction in his compensation award based on 
his incarceration, the veteran did have a continuing 
financial interest in his compensation award between 1992 and 
1995, both in terms of the total amount he and his dependent 
daughter were entitled to during that time period and the 
size of any resulting overpayment of his compensation award.  
That is exactly what the veteran is addressing in this 
appeal.  However, since the veteran did not file a request 
for a retroactive apportionment within one year of the date 
of the notification letters to him, the requirements for a 
retroactive apportionment have not been met.  


ORDER

An apportionment of the veteran's compensation benefits while 
incarcerated for the period between November 7, 1992, to the 
date of his child's death is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



